The judgment of the court (King, J. absent,) was pronounced by
Edstis, C. J.
John L. Lewis, who is the sheriff of the parish of Orleans, took an appeal from an order of the Fourth District Court of New Orleans, by which a rule taken against him by the plaintiff in this suit was made absolute, holding him, the said sheriff, to be personally liable to the plaintiff in this suit, for any judgment that might be rendered therein, in the same manner as certain sureties, taken by said sheriff in a bond on which property was released, would have been liable, had they been found good and sufficient. We are of opinion that this is not a final judgment, nor one from which, according to the uniform -decisions of this court, an appeal can be taken.

Appeal dismissed.